ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 14,1978, 355 So.2d 825 (Fla. 3d DCA 1978) affirming the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 386 So.2d 546 (Fla.1980), by its opinion and judgment filed July 24, 1980 and mandate now lodged in this court, quashed this court’s judgment with directions.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on March 22, 1978 is withdrawn, the judgment of this court filed in this cause on February 14, 1978 is vacated and the said opinion and judgment of the *27Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed and the cause is remanded to the trial court for a new trial. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Appellate Procedure Rules).